96 F.3d 1439
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Coastivee TENNANT, Plaintiff-Appellant,v.TRI-STATE TRANSIT AUTHORITY, Defendant-Appellee.
No. 96-1063.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 13, 1996.

Coastivee Tennant, Appellant Pro Se.  Bryan Rex Cokeley, STEPTOE & JOHNSON, Charleston, West Virginia, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Tennant v. Tri-State Transit Auth., No. CA-92-1046-3 (S.D.W.Va. Dec. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED